         Case 1:20-mj-00166-MEH Document 1 Filed 10/15/20 USDC Colorado Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint

                                         UNITED STATES DISTRICT COURT
                                                    for the
                                                   District of Colorado
                  United States of America                     )
                                                               )
                                v.                             )
                                                               )          Case No. 20-mj-00166-MEH
                   WAYNE TYNER,                                )
                                                               )
                          Defendant(s)


                                               CRIMINAL COMPLAINT

         I, the undersigned complainant in this case, state that the following is true to the best of my knowledge
 and belief:
         On or about August 19, 2018, in the State and District of Colorado, the defendant, WAYNE TYNER,
 together with Matthew Marre, in interstate or foreign commerce, did knowingly and intentionally attempt to
 obtain confidential phone records information of a covered entity, to wit: AT&T, by making false and
 fraudulent statements and representations to an employee of a covered entity; and further the defendant,
 WAYNE TYNER, together with Matthew Marre, did knowingly or intentionally aid, abet, counsel, command,
 induce and procure each other’s participation in the commission of said offense.
         All in violation of Title 18, United States Code, Sections 1039(a)(1) and 2.


 I further state that I am a Task Force Officer with The Federal Bureau of Investigation, and that this complaint
 is based on the following facts: see Affidavit attached hereto and herein incorporated by reference.

         X Continued on attached sheet.



                                                                                    /s/ Michael A. Thrapp
                                                                                  Complainant’s signature

                                                                          Michael A. Thrapp, Task Force Officer
                                                                                  Printed name and title

Sworn to before me and:            signed in my presence.
                                 submitted, attested to, and acknowledged by reliable electronic means.

Date: 10/15/2020
                                                                                        Judge’s signature

City and state: Denver, Colorado                                      Michael E. Hegarty, U.S. Magistrate Judge
                                                                                     Printed name and title
